IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0521-21

                         GUY DOUGLAS MELTON, Appellant

                                             V.

                                 THE STATE OF TEXAS




        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE TENTH COURT OF APPEALS
                         JOHNSON COUNTY



       Per curiam.

                                       OPINION


       Appellant was convicted of attempted indecency with a child. Melton v. State, No. 10-

21-00134-CR, (Tex. App. – Waco, June 30, 2021). The Court of Appeals dismissed his

appeal for lack of jurisdiction after deciding it was an interlocutory appeal. Appellant has

filed a petition for discretionary review.
       We grant review on our own motion of the following ground:

       Did the court of appeals err to conclude Appellant’s appeal was an
       interlocutory appeal?

Although no clerk’s record was filed, the reporter’s record shows that Appellant pled guilty

and was sentenced in accord with a plea bargain on June 10, 2021. Appellant filed a pro se

notice of appeal on June 17, 2021. Accordingly, the record before us shows an appeal from

a final judgment. The court of appeals erred to dismiss this appeal as an interlocutory

appeal. We vacate the judgment of the court of appeals and remand this case to that court

for further proceedings. Appellant’s petition for discretionary review is refused without

prejudice.


Delivered: October 6, 2021
Do not publish